     Case 1:18-cv-00438-AWI-BAM Document 98 Filed 02/03/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PHILLIPS-KERLEY,                           Case No. 1:18-cv-00438-AWI-BAM
12                      Plaintiff,                    ORDER DIRECTING CLERK TO AMEND
                                                      CAPTION
13          v.
14   CITY OF FRESNO, AND DOES 1
     THROUGH 10, INCLUSIVE,
15
                        Defendants.
16

17

18          Plaintiff David Phillips-Kerley initiated this employment discrimination and retaliation
19   action against the City of Fresno Fire Department and various employees of the City’s Fire
20   Department on March 28, 2018. (Doc. No. 1.) On May 15, 2018, the City of Fresno filed a
21   motion to dismiss the complaint. (Doc. No. 10.) Prior to resolution of the motion, the parties filed
22   a stipulation to allow Plaintiff leave to file a First Amended Complaint. (Doc. No. 12.) The Court
23   granted the stipulation and denied the motion to dismiss as moot. (Doc. No. 14.)
24          On June 18, 2018, Plaintiff filed his First Amended Complaint, which alleged twenty-one
25   claims against the City of Fresno and employees of the City’s Fire Department. (Doc. No. 13.) On
26   July 6, 2018, the City of Fresno filed a motion to dismiss the amended complaint, for a more
27   definite statement and to strike portions of the complaint. (Doc. No. 16.) Plaintiff opposed the
28
                                                      1
     Case 1:18-cv-00438-AWI-BAM Document 98 Filed 02/03/21 Page 2 of 3


 1   motion, but conceded that twelve of his twenty-one causes of action were duplicative, barred by

 2   the statute of limitations, or legally baseless. (See Doc. No. 19 at 3.) He also conceded dismissal

 3   of his prayer for punitive damages. (Id.) Specifically, Plaintiff conceded “that the statutes of

 4   limitations had expired on his tenth, eleventh, thirteenth and fourteenth causes of action” and

 5   stated that he would voluntarily dismiss those claims with prejudice. (Id. at 3.). Plaintiff also

 6   conceded that “the twelfth and fifteenth causes of action are duplicative of the sixteenth cause of

 7   action” and stated that he would “dismiss the twelfth and fifteenth causes of action with

 8   prejudice.” (Id.)

 9           In light of Plaintiff’s concessions, and relying on Plaintiff’s representation that he elected

10   not to pursue certain claims, the Court determined that the First Amended Complaint included

11   only eight claims: causes of action I, II, and III, under Title VII; causes of action IV and VI,

12   under the Fair Employment and Housing Act (“FEHA”); cause of action VII, under the Cal.

13   Labor Code; cause of action XVI, under the Cal. Firefighter’s Bill of Rights; and cause of action

14   XXI, under a Fresno City Administrative Order. (Doc. No. 24 at 2.) On October 19, 2018, the

15   Court granted in part and denied in part the City of Fresno’s motion to dismiss, finding that

16   Plaintiff’s claims for harassment under Title VII (claim III), hostile work environment under

17   FEHA (claim IV), and failure to prevent harassment under FEHA (claim VI) should be dismissed.

18   (Doc. No. 24 at 10.) The Court denied the motion to strike as moot but granted the motion for a

19   more definite statement and allowed Plaintiff fourteen days from the date of service of the order

20   to file a Second Amended Complaint. (Id. at 5, 11.)
21          On April 25, 2019, Plaintiff filed his Second Amended Complaint bringing nine causes of

22   action against the City of Fresno and Does 1 through 10, inclusive. The Second Amended

23   Complaint no longer included claims against the previously named individual defendants. (Doc.

24   No. 47.) The City of Fresno moved to dismiss three of the causes of action in the amended

25   complaint, for a more definite statement and to strike portions of the complaint. (Doc. No. 50.)

26   On December 14, 2019, the Court granted the City of Fresno’s motion to dismiss the seventh and
27   ninth causes of action with leave to amend and granted the City of Fresno’s motion to dismiss the

28   eighth cause of action with prejudice. The Court also granted the City of Fresno’s motion for
                                                       2
     Case 1:18-cv-00438-AWI-BAM Document 98 Filed 02/03/21 Page 3 of 3


 1   more definite statement and denied the motion to strike as moot. Plaintiff was granted twenty

 2   days to file a Third Amended Complaint. (Doc. No. 62.)

 3          On December 23, 2019, Plaintiff filed his Third Amended Complaint alleging eight causes

 4   of action against the City of Fresno and Does 1 through 10, inclusive. (Doc. No. 64.) On January

 5   9, 2020, the City of Fresno filed a motion to dismiss the eighth cause of action in Plaintiff’s Third

 6   Amended Complaint. (Doc. No. 66.) On May 22, 2020, the Court granted the City of Fresno’s

 7   motion to dismiss the eighth cause of action with prejudice. (Doc. No. 73.)

 8          In light of the procedural background of this case, including dismissal of certain claims

 9   and Plaintiff’s election not to pursue certain other claims, the action now proceeds on claims one

10   through seven in Plaintiff’s Third Amended Complaint against the City of Fresno and Does 1

11   through 10, inclusive. (Doc. No. 64.) Accordingly, the Clerk of the Court is directed to amend

12   the caption in this matter to reflect the active defendants in this action, as reflected above.

13
     IT IS SO ORDERED.
14

15      Dated:     February 3, 2021                             /s/ Barbara    A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
